Citation Nr: 0946693	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-26 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for migraine 
headaches.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to 
August 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied entitlement to service 
connection for migraine headaches because new and material 
evidence had not been received to reopen a previously denied 
claim.

In June 2009, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge sitting at 
the RO.  A transcript of her testimony is associated with the 
claims file.

The reopened claim of service connection for migraine 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1995 rating decision, the RO denied service 
connection for migraine headaches.  A notice of disagreement 
was not received within the subsequent one-year period and 
that decision is now final.

2.  Evidence submitted since the RO's March 1995 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for migraine 
headaches, and raises a reasonable possibility of 
substantiating the claim.




CONCLUSION OF LAW

New and material evidence has been received since the RO's 
March 1995 rating decision which denied service connection 
for migraine headaches and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable nature of the Board's decision on the 
issue of whether new and material evidence has been received 
to reopen the previously denied claim of service connection 
for migraine headaches, a discussion of whether VA provided 
adequate notice and assistance with regard to the new and 
material evidence claim is not necessary here.  Any defect 
with regard to VA's notice and assistance at this juncture is 
harmless error.

In a March 1995 decision, the RO denied service connection 
for migraine headaches.  The RO determined that there was no 
in-service or post-service diagnosis of chronic migraine 
headaches.
 
A notice of disagreement was not received within the 
subsequent one-year period.

The appellant contends that she began having headaches in 
1991, shortly after the birth of her child, and that 
initially, these headaches were classified as tension 
headaches; however, they were later diagnosed as migraine 
headaches, for which she has been prescribed migraine 
medications since service.  

Additional evidence has been added to the record, including 
VA outpatient treatment records, private treatment records 
and personal hearing testimony.  Collectively, this evidence 
shows that the Veteran has a current diagnosis of migraine 
headaches and that she has been prescribed migraine 
medications for many years.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  When "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  At the time of the prior denial, the RO 
determined that there was no in-service or current diagnosis 
of migraine headaches.  

Since the prior final decision, evidence has been added to 
the claims file, including VA and private treatment records 
that do show a current diagnosis of migraine headaches, as 
well as evidence that the Veteran has been prescribed various 
migraine medications such as Imitrex and Zomig.  At her 
personal hearing before the undersigned in June 2009, the 
Veteran testified that she thought that her in-service 
diagnosis of "tension headache" was a misdiagnosis, and 
that her migraine headaches actually began during service.  

This evidence indicates that the veteran may have had 
migraine headaches in service that may have continued since 
service.  Thus, the additional evidence is new and material 
and reopening the claim is warranted.  




ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for migraine 
headaches having been submitted, the claim is reopened.


REMAND

Having reopened the claim of service connection for migraine 
headaches, VA now has the duty to notify the appellant as to 
how to substantiate her claim and to assist her in the 
development of the claim.  As such, VA must obtain relevant 
records which could possibly substantiate the claim and 
conduct an appropriate medical inquiry.  See Peters v. Brown, 
6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a).  

The Veteran should be afforded a VA examination to determine 
the current nature and likely etiology of her migraine 
headaches.  Specifically, the examiner should opine as to 
whether the Veteran's migraine headaches began during her 
military service, but were initially misdiagnosed as tension 
headaches.  The Veteran should also be afforded additional 
opportunity to obtain and submit any additional relevant 
medical records pertinent to her claim for service 
connection.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the Veteran for her 
migraine headaches, not already 
associated with the claims file.  

2.  Schedule the Veteran for a VA 
examination to determine the current 
nature and likely etiology of the 
Veteran's migraine headaches.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the requested examination.  The 
examiner should elicit from the Veteran 
and record a full clinical history 
referable to the claimed migraine 
headaches, including her theory that her 
initial in-service headaches were mis-
diagnosed as tension headaches.  The 
examiner should identify what specific 
headache conditions exist.  Then, the 
examiner should provide an opinion, with 
adequate rationale, as to whether it is 
at least as likely as not (a 50 percent 
or greater probability) that any current 
headache disability, migraine, or 
otherwise, had its onset during service, 
based on all of the pertinent VA and 
private medical evidence in the claims 
file, as well as the Veteran's hearing 
testimony regarding the onset of her 
headaches in relation to the birth of her 
child during service, and the medications 
prescribed for the headaches.  In 
particular, the examiner should consider 
the hearing testimony, the service 
treatment records and VA records, private 
emergency room records, as well as any 
additional pertinent medical evidence 
that is obtained and associated with the 
claims file subsequent to this remand.  
The examiner must specifically address 
the Veteran's contention regarding a 
potential early mis-diagnosis.  All 
findings must be reported in detail and 
all indicated testing must be 
accomplished.  

3.  Following completion of the 
development requested, readjudicate the 
Veteran's claim of service connection for 
migraine headaches.  If the benefit sought 
on appeal remains denied, the Veteran and 
her representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


